Exhibit 10.44

SUMMARY OF COMPENSATION ARRANGEMENTS

WITH NON-EMPLOYEE DIRECTORS

The following summarizes the fiscal 2009 compensation and benefits received by
the non-employee Directors of CryoLife. It is intended to be a summary of
compensation arrangements, and in no way is intended to provide any additional
rights to any non-employee Director.

Annual Retainer and Committee Chair Fees

Each of the non-employee Directors of the Board of Directors of CryoLife
received an annual cash retainer of $40,000. The Audit Committee Chairman
received an additional $10,000 chairman’s fee, the Compensation Committee
Chairman received an additional $7,500 chairman’s fee, and the Chairmen of the
Nominating and Corporate Governance Committee and Regulatory Affairs and Quality
Assurance Policy Committee each received an additional $5,000 chairman’s fee.
The Presiding Director also received an additional $25,000 retainer, with
$10,000 paid in cash and $15,000 paid in restricted stock that vests 12 months
after the date of issuance. CryoLife pays all cash retainers on a monthly basis.

Restricted Stock Grants

The annual equity portion of non-employee Director compensation for fiscal 2009
was paid in the form of a grant of 10,000 shares of restricted stock. These
shares were issued following the annual meeting of stockholders and vest on the
first anniversary of issuance. The size and terms of the annual equity grant are
subject to annual reevaluation by the Compensation Committee. If a Director
ceases to serve as a Director for any reason, he will forfeit any unvested
portion of the award.